Citation Nr: 1000693	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

Following that rating decision a December 2006 rating 
decision granted service connection for a low back disorder 
and for muscle loss of the left biceps, and each was granted 
an initial 10 percent disability rating.  An August 2007 
rating decision granted service connection for hearing loss 
of the right ear, which was assigned an initial 
noncompensable rating, and also granted service connection 
for tinnitus which was assigned an initial 10 percent 
disability rating.  A September 2007 rating decision granted 
service connection for hearing loss of the left ear, which 
was assigned an initial noncompensable rating.  

Lastly, the Board notes that the December 2006 rating 
decision denied service connection for a right hip disorder 
and the Veteran initiated an appeal by filing a notice of 
disagreement (NOD) in March 2007.  However, in August 2007 he 
withdrew that NOD.  Under 38 C.F.R. § 20.204(c) the issue has 
been properly withdrawn and the issue is not now before the 
Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are multiple 
residuals of pelvic fractures with shortening of the left 
leg, rated 60 percent disabling; subtrochantric fracture of 
the right femur, rated 30 percent disabling; partial 
paralysis of the left peroneal nerve, rated 20 percent 
disabling; a scar of the left hip, rated 20 percent 
disabling; urethral stricture, rated 10 percent disabling; 
degenerative joint disease of the cervical spine, rated 10 
percent disabling; a low back disorder, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and 
noncompensable ratings are assigned for scars of the right 
buttock and right parasacral area; a scar of the right thigh; 
a scar of the lumbar area, as a residual of an abrasion; a 
laparotomy scar; muscle loss of the left biceps; a scar of 
the left biceps; and bilateral hearing loss.  There is a 
combined disability rating of 90 percent, including a 
bilateral factor or 7.8 percent. 

2.  The Veteran has 12 years of education, work experience as 
a pipe fitter and forklift operator and he last worked in 
December 2005 as a pipe fitter.  

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide.  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice was 
intended to be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice as to the claim for a TDIU 
rating by RO letter, dated in August 2006, prior to the 
October 2006 rating decision which is appealed.  He was 
notified of the evidence needed to substantiate the TDIU 
claim of service connection, namely, evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disability.  He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  He was also notified 
of how the VA determined disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran declined the opportunity to testify 
in support of his claims.  Records from the Social Security 
Administration have been received. 

The RO has obtained the Veteran's service treatment records 
and VA outpatient treatment records.  He was afforded VA 
rating examinations as to the severity of his service-
connected disabilities.  There is no indication that the 
Veteran has received any private treatment and, so, no such 
records are on file.  He has not identified any additionally 
available evidence for consideration in his appeal.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

In the Veteran's July 2006 VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability he reported 
that he had last worked in December 2005.  He had become too 
disabled to work in May 2006.  He had work experience from 
1979 to 2002 as a pipe fitter and from 2003 to 2005 operating 
a fork lift at a warehouse.  He had not left his last job due 
to his disability.  He had tried to obtain employment since 
he had become too disabled to work.  He had 12 years of 
education.  

VA Form 21-4192, Employment Information in Connection with 
Claim for Disability Benefits of August 2006 a former 
employer reported that the Veteran had worked from January 
1979 to August 2002, 40 hours a week, as a pipe fitter.  The 
reason for termination of his employment was that the plant 
had closed.  In another such form, also dated in August 2006, 
a former employer reported that the Veteran had worked from 
November 2003 to December 2005, 40 hours a week, in a 
warehouse.  No reason was given for the termination of his 
employment.  

On VA neurology examination in June 2006 it was noted that 
the Veteran had had residual shortening of the left leg from 
pelvic and femoral injuries.  His left foot drop had 
gradually, but incompletely, improved.  On examination the 
Veteran's posture was normal but he stood with his right leg 
flexed because of left leg shortening.  There was decreased 
sensation to pinprick and light touch on the lateral aspect 
of the lower left leg and left foot.  Strength of the left 
leg was decreased, at 4/5.  The examination was otherwise 
normal.  The diagnosis was post-traumatic left personal 
neuropathy with residual weakness of dorsiflexion of the left 
foot and decreased sensation in the lateral lower leg and 
foot.  

On VA genitourinary examination in June 2006 it was reported 
that due to an inservice injury the Veteran had had surgical 
repair of a urethral tear which had necessitated several 
dilatations, the last of which was in the 1970s.  He reported 
that his urinary stream was not what it had been and the 
examiner agreed that this was due to the aging process.  The 
Veteran denied any weight changes.  He had nocturia twice 
nightly but was fully continent.  He had not had urinary 
tract infections, kidney or bladder stones or acute 
nephritis.  He had not been hospitalized for any urinary 
tract disease in the past year.  Urinary catheterization had 
not been necessary.  He took Levitra to help obtain an 
erection.  On physical examination no abnormality was 
reported.  The diagnoses were a history of urethral 
strictures, with last dilatation in the 1970s, and erectile 
dysfunction which was not likely related to his strictures.  

On VA scar examination in August 2006 to determine whether 
the Veteran's scars caused functional impairment, it was 
noted that he had been treated for right carpal tunnel 
syndrome (CTS), for which he had surgery in February 2006 and 
after which he was cleared for return to work in May 2006.  
He reported that he had no problems with the scars except for 
a scar on the left hip which felt rather raw and he had to be 
careful to protect that area.  He also reported loss of 
muscle mass of the left biceps and indicated that he could 
not do all of the things he had done in the past.  He was 
right handed.  The results of a past VA scar examination in 
June 2006 were reviewed.  It was reported that the right 
distal femur traction and right tibial traction scars were 
well healed and had no effect on range of motion of the knee.  
A prominent scar of the left hip was slightly sore and tender 
to palpation with some adherence to underlying tissue, with 
evidence of loss of underlying tissue and muscle mass.  Range 
of motion of the hips was limited due to prior fracture and 
not from scarring.  The scar of the right side of the back 
was indurated but did not cause limitation of motion.  An 
abdominal laparotomy scar was stable, flat, and slightly 
depressed but did not cause limitation of motion.  There was 
decreased left biceps muscle mass but motion of both elbows 
was from 0 degrees to 140 degrees.  It was noted that he had 
worked actively as a forklift driver until November 2005 
without any new injury and, so, the examiner's opinion was 
that the scars did not contribute to any functional 
impairment that would effect the Veteran's physical or 
sedentary employment.  

On VA neurological examination in August 2006 the examiner 
agreed with the conclusion of the examiner that conducted the 
June 2006 VA neurology examination, that the neurologic 
findings were minimal and did not necessitate unemployability 
status.  It was noted that an EMG in 2005 had found bilateral 
CTS.  

On VA orthopedic examination in September 2006 it was noted 
that the June 2006 examination had evaluated the Veteran's 
hips and lumbar spine and, so, the current examination would 
evaluate his shoulders and cervical spine.  He reported 
having tissue loss in the left upper extremity but he had no 
symptoms.  He was able to do his activities of daily living.  
He was right handed.  The left arm problems had no affect on 
his employment and he reported no flare-ups of any symptoms 
in his left shoulder.  

As to the Veteran's cervical spine, he complained of 
stiffness and on range of motion he had intermittent 
cracking.  He did not complain of pain.  He occasionally took 
Advil.  He was able to perform the activities of daily living 
and was able to drive and participate in recreational 
activities.  It had no affect on his employment and he 
reported no flare-ups of any symptoms.  

On physical examination the Veteran ambulated without the use 
of any aid.  His gait and posture were normal.  His shoulders 
were symmetric and without swelling, tenderness, crepitus, 
erythema or deformity.  He had asymmetry of the muscles of 
the left upper arm but range of motion was normal.  Deep 
tendon reflexes were absent in the upper extremities.  Motor 
strength was 5/5.  He had pain in the left deltoid muscles at 
the end of activity but there was no weakness, fatigue or 
lack of endurance.  There was no tenderness, crepitus or 
spasm of the cervical spine and no pain on motion.  Motor 
strength was 5/5 and sensation was intact.  Cervical spine X-
rays revealed mild spondylosis with slight encroachment upon 
the neural foramina at C4-5, and below there was mild disc 
disease with anterior and lateral osteophytosis below C5.  
The diagnoses were degenerative changes and spondylosis of 
the lower cervical spine, and, by X-ray, mild degenerative 
joint disease of the left shoulder.  It was opined that none 
of the service-connected injuries that presented in the 
Veteran would preclude sedentary employment.  

On VA genitourinary examination in September 2006 it was 
noted that the Veteran did not report any changes in his 
urologic status since his last examination and, so, an 
examination was not performed.  

On VA orthopedic examination in November 2006 it was noted 
that the Veteran reported that for the last year or so he had 
been out of work because of pain and discomfort in the lower 
part of his back with radiation of pain into each hip and 
because of discomfort in the left shoulder and left arm.  He 
did not use a cane to ambulate and did not use a brace for 
any left foot drop.  

On physical examination the Veteran was able to fully extend 
and flex the left elbow.  He had range of motion of both 
shoulders.  He was able to do 10 biceps curls with 5 pound 
weights without any significant difference in either 
shoulder, complaining only of some discomfort in the left 
trapezius muscle.  Other than that there was no difference in 
testing with respect to additional limitation due to pain.  
The left leg was about 3/4 of an inch shorter and he wore a 3/4 
inch lift in his left shoe, without which he tended to stand 
with the right knee bent to 25 degrees.  On spinal 
examination he complained of low back and pelvic pain which 
radiated down the inguinal ligament but without radiation 
down the leg.  He reported that getting on and off a fork 
lift had caused pain and discomfort, as a result of which he 
had had to stop that type of work.  He had never done office 
work or work on a sitting-down basis.  On low back motion he 
had mild spasm to palpation.  He had mild left peroneal palsy 
on dorsiflexion with weakness of the left great toe and of 
the tibialis anterior on the left.  It was reported that he 
had not had any incapacitating periods in the past 12 months.  
His pelvis was twisted to the left so that when he stood 
barefoot, the left pelvis was 3/4 of an inch shorter than the 
right pelvis but when wearing a shoe lift, the pelvis was 
level.  He had discomfort on left shoulder motion but normal 
range of motion.  He was not able to do his usual occupation 
of being a forklift operator.  He was able to drive a car, 
sit and stand at will, and had minimal tenderness on left 
shoulder motion.  

X-rays revealed moderate lumbar degenerative joint disease.  
There was a healed subtrochanteric right femoral fracture, 
residuals of a very comminuted pelvic fracture, all of which 
were healed with shifting, proximally, of the left sacroiliac 
joint on the entire left wing of the pelvis by 2/3 of an 
inch, resulting in left leg shortening.  There was mild left 
knee degenerative joint disease.   

The diagnoses were left shoulder degenerative arthritis; 
cervical spine degenerative arthritis; pelvic fracture with 3/4 
inch left leg shortening; healed subtrochanteric fracture of 
the right femur; peroneal palsy with foot drop; and mild left 
knee arthritis.  

On VA scar examination in January 2007 the Veteran reported 
that he had not had any recurrent problems from the scars 
stemming from his inservice crushing injury. On examination a 
scar to the right of the parasacral area was hypo-pigmented, 
superficial, and depressed but non-adherent, not inflamed and 
non-keloid, and not indurated.  A scar on the right buttock, 
from decubitus formation, was not painful, non-adherent.  
There was no limitation of motion due to the right parasacral 
or right buttock scars.  The diagnosis was two inconspicuous 
well healed decubitus ulcer scars without residuals.  

On VA examination in September 2007 of the Veteran's ears the 
Veteran reported having a ringing in each ear which was 
present most of the time.  It was noted that an audiologist 
had reported that the Veteran had a hearing loss which was of 
a mixed-type in the left ear.  The diagnosis was mixed 
hearing loss in the left ear.  

Records from the Social Security Administration show that the 
Veteran reported having problems walking, kneeling, and 
bending.  He had difficulty putting on his socks but no 
problem bathing, shaving, feeding himself or using the 
toilet.  He prepared his own meals, which took about one 
hour.  He did light cleaning around the house, which took 2 
or 3 hours when needed.  He could ride in and drive a car.  
He reported that his disabilities affected his ability to 
lift, squat, bend, stand, reach, walk, sit, kneel, and climb 
stairs.  He could walk about 1/4 of a mile before needing to 
stop and rest for 10 to 15 minutes prior to resuming.  He 
continuously had to use a 3/4 lift on the outside of his left 
shoe and a 1/4 inch lift on the inside of that shoe.  

TDIU Rating

Without regard to advancing age or impairment due to 
nonservice-connected disabilities, if the schedular rating is 
less than total, a total disability evaluation can be 
assigned based on individual unemployability if a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability(ies), provided 
that he has one service- connected disability rated at 60 
percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher and the combined rating is 70 percent or higher.  The 
existence or degree of nonservice-connected disabilities will 
be disregarded if the above-stated percentage requirements 
are met and the evaluator determines that the service-
connected disabilities render him incapable of substantial 
gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2009).  In exceptional circumstances, where a veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2009). 

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If a veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a TDIU cannot be denied in the 
absence of medical evidence showing that he is capable of 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294 (1994).  

The Veteran's service-connected disabilities are: multiple 
residuals of pelvic fractures with shortening of the left 
leg, rated 60 percent disabling; subtrochantric fracture of 
the right femur, rated 30 percent disabling; partial 
paralysis of the left peroneal nerve, rated 20 percent 
disabling; a scar of the left hip, rated 20 percent 
disabling; urethral stricture, rated 10 percent disabling; 
degenerative joint disease of the cervical spine, rated 10 
percent disabling; a low back disorder, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and 
noncompensable ratings are assigned for scars of the right 
buttock and right parasacral area; a scar of the right thigh; 
a scar of the lumbar area; as a residual of an abrasion; a 
laparotomy scar; muscle loss of the left biceps; a scar of 
the left biceps; and bilateral hearing loss.  There is a 
combined disability rating of 90 percent, including a 
bilateral factor or 7.8 percent. 

The Board is cognizant of the Veteran's severe overall 
disability picture, which is recognized by his combined 90 
percent disability rating.  The Veteran would have difficulty 
performing any heavy manual labor, and while he has not had 
any employment history in clerical or office work, the fact 
remains that he had 12 years of education and worked for many 
years as a pipe fitter.  Of his two most recent jobs, one was 
lost because the employer went out of business and not 
because of the Veteran's service-connected disorders.  
Further, while he has reported that he no longer works at his 
last job because of his service-connected disorders, the 
record shows that he was off of work, prior to termination of 
that employment, because of nonservice-connected carpal 
tunnel syndrome.  

The Veteran last has urethral dilatation in the 1970s and is 
not shown to cause significant occupational impairment, nor 
has the Veteran contended otherwise.  Likewise, a VA examiner 
has opined that the Veteran's multiple scars do not cause any 
impairment that would effect physical or sedentary 
employment.  Yet another examination, in September 2006, 
found that his service-connected cervical spine disability 
had no effect on his employment.  It was commented at that 
time that his disabilities of the cervical spine and adjunct 
disability of his shoulders would not preclude sedentary 
employment.  

Along with the Veteran's service-connected low back 
disability, his most severely impairing disabilities are the 
residuals of the crushing injury causing service-connected 
disability of the pelvis and right femur.  As to this, at the 
time of the November 2006 VA examination the Veteran reported 
that he was not able to continue his usual occupation of 
being a forklift operator.  On the other hand, he was able to 
drive a car as well as sit and stand at will.  Much of the 
Veteran's abnormalities found on repeated physical 
examinations are resolved with his wearing shoe lifts to 
compensate for left leg shortening.  

In this regard, the Board notes that there is no medical 
opinion or other competent medical evidence indicating that 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  Notations by physicians which simply record a 
history related by the Veteran do not, as in this case, 
constitute competent evidence that his service-connected 
disorders preclude him from substantially gainful employment.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a 
history recorded by an examiner had not filtered, enhanced, 
or added medico-evidentiary value to the lay history through 
medical expertise, the history did not constitute competent 
medical evidence).  

Taken as a whole, the evidence shows that the Veteran retains 
substantial functional abilities and despite the severe 
overall impairment, he is not shown to be incapable of 
substantially gainful employment.  

In sum, the Board concludes that the Veteran is capable of 
substantially gainful employment despite the combined 
incapacitating effects of his service-connected disabilities.  
Accordingly a TDIU is not warranted.  


ORDER

The claim for a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


